190 F.2d 657
SMITH et al.v.POLLIN et al.
No. 10996.
United States Court of Appeals, District of Columbia Circuit.
Argued May 31, 1951.
Decided June 8, 1951.

David F. Smith, Washington, D. C., for appellants.
The court declined to hear argument for appellees.
Louis Ottenberg, Washington, D. C., was on the brief for appellees Pollin.
Edmund D. Campbell and Grant W. Wiprud, Washington, D. C., were on the brief for appellees Riggs Park Land Co., Inc., Lawyers Title Insurance Corp., and Frank W. Marsalek. Benjamin W. Dulany, Washington, D. C., also entered an appearance for these appellees. Louis Ottenberg, Washington, D. C., also entered an appearance for appellee Riggs Park Land Co., Inc.
Edmund D. Campbell and Samuel Scrivener, Jr., Washington, D. C., were on the brief for appellees Perpetual Building Ass'n and Junior F. Crowell and Samuel Scrivener, Jr., Trustees.
G. Bowdoin Craighill, Washington, D. C., was on the brief for appellee Thomas F. Burke.
M. M. Doyle, Washington, D. C., was on the brief for appellee Emilie K. Bucy.
S. Albert Mickler, Washington, D. C., was on the brief for appellee Michael M. Doyle.
Thomas F. Burke, Washington, D. C., was on the brief for appellee Henrietta K. Evans.
David A. Hart, Washington, D. C., was on the brief for appellees Charles M. Plunkert, C. M. Plunkert & Co., Plunkert & Maddock, Inc., and Mary E. Spinks.
Joseph A. Cantrel, Washington, D. C., was on the brief for appellee Charles W. Bucy.
H. Max Ammerman, Washington, D. C., was on the brief for appellee Sidney Z. Mensh.
Before EDGERTON, PRETTYMAN, and WASHINGTON, Circuit Judges.
PER CURIAM.


1
Because appellant's brief of some 110 pages grossly violates our Rule 17(g) we limited oral argument. Nevertheless we have examined the entire record. We find that no injustice is done in dismissing the appeal.


2
Appeal dismissed.